Exhibit 10.1

LETTER OF UNDERSTANDING

CONCERNING VOLUNTARY LEAVE OF ABSENCE

In light of the ongoing investigation being conducted by the United States
Attorney’s Office for the District of New Hampshire (the “Investigation”) and
the need for Imperial Holdings, Inc. (the “Company”) and Jonathan Neuman (Mr.
Neuman) (collectively, the “Parties”) to each devote sufficient time and
resources to their respective defenses, the Parties hereby agree that Mr. Neuman
shall take a voluntary paid leave of absence from his position as President and
Chief Operating Officer of the Company on the following terms:

 

  1. Effective immediately upon execution of this Letter of Understanding,
Mr. Neuman will be temporarily relieved of his executive duties and
responsibilities and will be on a paid leave of absence for a period of four
months (the “Leave”). The duration of the Leave may be extended by an agreement
in writing signed by both the Company and Mr. Neuman.

 

  2. Mr. Neuman will be entitled to his full base salary, bonus incentives and
benefits as provided for in his Executive Employment and Severance Agreement
entered into as of September 29, 2010 (the “Employment Agreement”).

 

  3. This Letter of Understanding does not affect Mr. Neuman’s status as a
Director on the Company’s Board of Directors.

 

  4. The term “outside counsel to the Company” shall refer to Latham & Watkins
LLP or Dewey & LeBoeuf LLP, or such other outside counsel as may be designated
by the Company.

 

  5. To allow for an orderly transition and operation of the Company during the
Leave, but provided that nothing in this Section shall be deemed to limit or
affect Mr. Neuman’s ability to perform his duties as a Director, or to restrict
in any way Mr. Neuman’s right to fully and vigorously defend himself:

 

  a. Except as otherwise provided in this Section, Mr. Neuman will not,
personally or through others, contact (whether orally or in writing) any
employee, officer, director, agent or attorney of the Company except with the
prior written permission from outside counsel to the Company. This prohibition
in Section 5(a) shall not apply to:

(i) communications involving Mr. Neuman’s counsel and outside counsel to the
Company or counsel for any current or former employees that pertain or relate to
the Investigation; and

(ii) communications that do not pertain or relate to the operations of the
Company, the Premium Finance Business, the Investigation, or any subject covered
by the Investigation, provided that before Mr. Neuman (personally or through
others) contacts an agent or attorney of the Company, he will provide written
notice to outside counsel to the Company.

 

  b. Mr. Neuman will not, personally or through others, be involved in the
business and legal affairs of the Company, except in his capacity as a member of
the Board of Directors.

 

  c. Mr. Neuman will not access the Company’s physical premises and property,
except with the prior written permission from outside counsel to the Company.

 

1



--------------------------------------------------------------------------------

  d. Mr. Neuman will not have access to the Company’s information technology
network, including, but not limited to, the Company’s email and document
systems, during the Leave. Mr. Neuman will not, personally or through others,
access or attempt to access any of the Company’s information technology systems.

 

  6. Nothing in this Letter of Understanding shall prevent Mr. Neuman and his
counsel from receiving or reviewing documents that are produced to him by
outside counsel for the Company in connection with defending the Investigation,
from discussing documents, issues and events with outside counsel for the
Company or from contacting potential witnesses not affiliated with the Company.

 

  7. The Leave does not constitute “Good Reason” as that term is defined in
section 2(l) of the Employment Agreement and does not create any basis for a
cause of action by Mr. Neuman against the Company for breach of the Employment
Agreement.

 

  8. This Letter of Understanding regarding the Leave is made without prejudice
to any rights each Party may have pursuant to the Employment Agreement and
nothing contained in this Letter of Understanding shall constitute an amendment
or modification to the rights and obligations of the Company and Mr. Neuman
contained in the Employment Agreement. This agreement, or any dispute related
thereto, shall not be deemed to create a basis, or partial basis for “Cause” as
defined in Mr. Neuman’s Employment Agreement. Furthermore, the existence of this
agreement, and/or the performance hereunder shall not be admissible in any court
proceeding related to Mr. Neuman’s Employment Agreement.

 

  9. This Letter of Understanding will terminate prior to the expiration of the
Leave if Mr. Neuman is charged with a criminal offense as a result of the
Investigation.

 

  10. This Letter of Understanding contains the entire agreement of the Parties
with respect to the terms of the Leave, except as governed by the Employment
Agreement. This Letter of Understanding may only be modified or amended by an
agreement in writing signed by both the Company and Mr. Neuman.

 

  11. This Letter of Understanding may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same document.

 

JONATHAN NEUMAN     IMPERIAL HOLDINGS, INC.

/s/ Jonathan Neuman

    By:  

/s/ Michael Altschuler

Jonathan Neuman         Name: Michael Altschuler Dated:         Title: General
Counsel & Secretary         Dated: January 27, 2012

 

2